Citation Nr: 9928079	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for nephrosclerosis, obstructive uropathy and recurrent 
urinary tract infections as a result of VA hospitalization 
from September to November 1993.  

2.  Entitlement to a total rating based upon individual 
unemployability due to disability which is being compensated 
as if service-connected. 

3.  Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for hepatitis B as a result of 
VA hospitalization from September to November 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  

In October 1995, the veteran filed a claim for VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
nephrotoxicity from aminoglycoside exposure, as well as a 
claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for nephrosclerosis, obstructive uropathy 
and recurrent urinary tract infections as a result of VA 
hospitalization from September to November 1993.  

The RO granted the claim for VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for nephrotoxicity from 
aminoglycoside exposure in August 1996, and assigned it a 
noncompensable rating.  Benefits under 38 U.S.C.A. § 1151 
were denied for nephrosclerosis, obstructive uropathy and 
recurrent urinary tract infections.

In January 1999, Department of Veterans Affairs (VA) Regional 
Office (the RO) construed a VA Form 21-4138 which was dated 
in September 1996 as a notice of disagreement as to the 
determination that no more than a noncompensable rating was 
warranted for nephrotoxicity from aminoglycoside exposure  
and issued the veteran a Statement of the Case as to the 
matter of an increased disability rating.  No VA Form 9 
substantive appeal has been received as to that issue.  
Accordingly, the Board has no jurisdiction over that matter 
and it will not be addressed further herein.  See 
38 U.S.C.A. §§ 7105(a), (b)(2), and (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.202 (1998).  

A claim for a total rating based upon individual 
unemployability due to disability which is being compensated 
as if service-connected was also filed by the veteran.  The 
RO denied this claim in August 1996, the veteran expressed 
specific disagreement with this decision in September 1996, a 
Statement of the case was issued in May 1997and the veteran's 
VA Form 9 was received in August 1997, so an appeal has been 
perfected as to this issue.  This matter is one of the 
subjects of the remand section of this decision below.

The RO denied entitlement to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for hepatitis B as a result of 
VA hospitalization from September to November 1993 in January 
1999, and the veteran's representative's June 1999 informal 
hearing presentation qualifies as a notice of disagreement as 
to that decision.  In light of Manlincon v. West, 12 Vet. 
App. 238 (1998), this claim is the other subject of the 
remand section of this decision.


FINDING OF FACT

There is no competent medical evidence of record showing that 
there is any nexus between the veteran's current 
nephrosclerosis, obstructive uropathy and recurrent urinary 
tract infections and the treatment which occurred during VA 
hospitalization from September to November 1993.


CONCLUSION OF LAW

The claim of entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for nephrosclerosis, obstructive 
uropathy and recurrent urinary tract infections as a result 
of VA hospitalization from September to November 1993 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for nephrosclerosis, obstructive uropathy 
and recurrent urinary tract infections as a result of VA 
hospitalization from September to November 1993.

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
nephrosclerosis, obstructive uropathy and urinary tract 
infections as a result of treatment during VA hospitalization 
from September to November 1993, claiming that he has 
disability as a result of aminoglycoside treatment of right 
lower extremity cellulitis during that time period.  He 
asserts that a medical test found that the aminoglycoside 
treatment in 1993 caused his current renal and urinary 
problems.  He further asserts that the VA examination which 
was conducted in July 1996 was inadequate.  

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law, 
regulations and Court decisions; and then render an analysis 
of the claim.  

Factual background

A February 1992 VA medical record documents, in part, the 
veteran's vascular history and status at that time.  An 
August 1992 VA medical record notes that the veteran was 
complaining at that time of urinary hesitancy, dribbling, 
retention, and nocturia, and that a urology consultation had 
revealed bilobular prostatic hypertrophy.  In October 1992, 
the veteran's nocturia was noted to have improved on 
Imipramine.  Other VA records of treatment preceding the 
treatment which occurred during the VA hospitalization from 
September to November 1993 are contained in the claims 
folder.

A September to November 1993 VA hospital discharge summary 
indicates that the veteran was admitted to a VA hospital in 
September 1993 for treatment of right lower extremity 
cellulitis.  He had a history of hypertension, congestive 
heart failure, coronary artery bypass surgery, abdominal 
aortic aneurysm repair, and deep venous thrombosis.  He was 
started on Cefadyl intravenously for his right lower 
extremity cellulitis.  After there was no adequate response 
to this treatment for such cellulitis, other treatment, 
including aminoglycoside treatment, was commenced.  The 
veteran's BUN level subsequently increased per laboratory 
study, so aminoglycoside treatment was discontinued.  
Nevertheless, the veteran became anuric, so the renal service 
was consulted.  The renal service determined that the veteran 
had acute renal failure due to aminoglycoside-induced renal 
tubular necrosis.  Consequently, the veteran required 
hemodialysis.  Thereafter, he gradually improved and 
converted from oliguric renal failure to non-oliguric renal 
failure, and thereafter, dialysis was discontinued.  By 
hospital discharge, the veteran's acute renal failure had 
improved, and further improvement of his renal failure and 
resolution thereof within six months was contemplated.  The 
veteran was discharged in a stable condition.

The RO ordered a VA nephrology examination in July 1996, 
after the veteran filed his claim.  The examining physician 
was requested to report fully on the veteran's current renal 
function and to indicate whether there were any residuals 
remaining from the renal failure which occurred due to the 
prescription of aminoglycosides during the September to 
November 1993 VA hospitalization.  The nephrologist reviewed 
the veteran's history, complaints and objective findings, 
including those obtained from recent and current laboratory 
reports.  The nephrologist indicated that the veteran had 
moderate renal failure which was multifactorial in nature, 
with etiologies being nephrosclerosis; nephrotoxicity from 
aminoglycoside exposure; obstructive uropathy; and previous 
urinary tract infections.

As indicated in the Introduction above, in August 1996, the 
RO granted compensation under 38 U.S.C.A. § 1151 for 
nephrotoxicity from aminoglycoside exposure but denied 
compensation for the disabilities currently at issue, 
nephrosclerosis, obstructive uropathy and recurrent urinary 
tract infections.

The veteran was hospitalized at a VA hospital in June 1997 
for urosepsis.  An inpatient medical record indicates that 
anatomic obstruction was suspected and that a PSA test was to 
be obtained.  Another inpatient medical record indicates that 
the veteran's urine culture grew e. coli bacteria.  The 
hospital discharge summary diagnoses resolved urosepsis, 
possibly due to ureteral stricture.

In May 1998, the RO requested a fee basis opinion from a 
private nephrologist.  The opinion request noted that 
compensation had been granted in light of the 1996 VA 
hospital episode of acute renal failure due to nephrotoxicity 
from aminoglycosides, and that compensation had been denied 
for nephrosclerosis, obstructive uropathy, and urinary tract 
infections.  The opinion request further noted that the 
veteran had disagreed with the denial of compensation as to 
the latter three, and that he was apparently contending that 
all of his renal and genitourinary dysfunction was the result 
of the 1993 aminoglycoside exposure.

The independent nephrologist's June 1998 report indicates 
that the claims folder was reviewed, and that the veteran was 
examined.  After the claims folder review and examination of 
the veteran, the nephrologist indicated that the veteran's 
recurrent urinary tract infection disability was probably due 
to benign prostatic hypertrophy and obstructive uropathy.  
The nephrologist did not feel that the aminoglycoside 
treatment had contributed to it.  It was noted that 
aminoglycosides had increased the veteran's creatinine 
transiently in 1993 and also again in 1997 when they were 
again used.  Furthermore, the nephrologist indicated that the 
veteran had an underlying nephrosclerosis based on his 
vascular history.  The nephrologist noted that aminoglycoside 
usage could not cause nephrosclerosis but that it could cause 
acute renal failure which would reverse itself most of the 
time.  The nephrologist noted that the veteran did not have 
any hydronephrosis, and so therefore, the veteran's 
obstructive uropathy was probably wholly prostatic in nature.  
The nephrologist felt that the veteran's recurrent urinary 
tract infections and nephrosclerosis were not due to 
aminoglycoside usage.  


Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, No. 98-664 (U.S. Vet. App. July 7, 1999), 
the Court noted that amendments to 38 U.S.C.A. § 1151 which 
were promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or after October 1, 1997.  
Because the veteran's claim for benefits was received in 
October 1995, the 1996 amendments are not applicable and are 
not mentioned or applied herein.  

Well Grounded Claims

The threshold question which must be resolved with regard to 
a claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims , as follows: (1) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; (2)  medical evidence of a current disability; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, No. 98-
664 (U.S. Vet. App. July 7, 1999). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

Analysis

Karnas considerations

As discussed above where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  
Moreover, because the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed in October 1995, 
the provisions of 38 U.S.C.A. § 1151 in effect from October 
1, 1997 forward are inapplicable to the claim.

Well groundedness of the claim

The first prong of the Jones well groundedness test 
(incurrence of a disability as a result of VA medical 
treatment) described above arguably has been met, as there is 
evidence of aminoglycoside treatment during the VA 
hospitalization from September to November 1993 with 
subsequent renal complications.

The second prong of the Jones well groundedness test (current 
disability) is also met, as there is competent medical 
evidence of record of current disability from 
nephrosclerosis, obstructive uropathy and urinary tract 
infections, as reflected by the medical evidence.

The third prong of the Jones well groundedness test is not 
met, however, as there is no competent medical evidence of 
record of a nexus between the veteran's current 
nephrosclerosis, obstructive uropathy, and recurrent urinary 
tract infections disability and the VA treatment which 
occurred during VA hospitalization from September to November 
1993.

While the veteran contends that there is such a relationship, 
since he is a layperson without medical training, his own 
statements or opinions are incapable of indicating the 
diagnosis and/or etiology of any disability.  Medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Specifically, the veteran in essence contends that he did not 
have nephrosclerosis, obstructive uropathy and recurrent 
urinary tract infections prior to his September 1993 
hospitalization. and that he has had these disabilities only 
since the September 1993 hospitalization.  Assuming such is 
true, however, the veteran cannot himself provide a medical 
nexus between the treatment and the claimed disabilities.  
Similarly, the Board cannot itself conclude that there is a 
nexus between the treatment the veteran received during the 
VA hospitalization in September 1993 and these current 
disabilities.  The Board may not infer causation merely from 
the presence of claimed disabilities sometime after VA 
treatment.  Medical evidence is required.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991).  

The veteran has also indicated that tests have been conducted 
that show that the antibiotics that he was prescribed during 
the September to November 1993 hospitalization caused his 
current renal and urinary tract problems.   No specifics were 
provided by the veteran.  The three volume claims folder 
containing mainly records obtained for the purpose of the 
current claim contains no reference to any such tests 
indicating a relationship between the 1993 VA hospitalization 
the veteran's current nephrosclerosis, obstructive uropathy 
and recurrent urinary tract infections.  The Court has 
indicated that a layperson's account of medical statements or 
medical records cannot render a claim well grounded.  The 
connection between what a physician said, or what a 
physician's records say, and the laypersons' accounts of what 
the physician or the physician's records purportedly say, 
when filtered through a laypersons' sensibilities, has been 
deemed simply too attenuated and inherently unreliable to 
constitute "medical" evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995).

The Board notes in passing that the only medical evidence of 
record which specifically speaks to causation between the 
claimed disabilities and the 1993 VA treatment, namely the 
May 1998 independent nephrologist's opinion, indicates that 
the veteran's aminoglycoside treatment probably did not 
contribute to the veteran's prostatic obstructive uropathy 
which was causing his urinary tract infections and by 
indicating that aminoglycoside usage could not cause 
nephrosclerosis.  

In light of the above stated reasons and bases, in the 
absence of competent medical nexus evidence the veteran's 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
nephrosclerosis, obstructive uropathy and recurrent urinary 
tract infections is not well grounded.  With respect to this 
issue, the benefits sought on appeal are denied.

Additional Matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has specifically referenced other known and existing 
evidence which is not of record and which would support the 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the Board finds that VA is not on notice of any known 
and existing evidence which would render the veteran's claim 
plausible.   The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well grounded, namely, competent medical 
evidence which shows that the veteran's current 
nephrosclerosis, obstructive uropathy and recurrent urinary 
tract infections were caused or chronically increased in 
severity by the VA treatment.

Where, as here, the Board has addressed the issue of well-
groundedness without the RO having first explicitly decided 
the issue on that basis, the Board must consider whether the 
veteran has been given adequate opportunity to submit 
evidence or argument on it, and if not, the Board must 
consider whether the veteran has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
case, the Board concludes that there has been no prejudice to 
the veteran by an RO decision on the merits, as the RO 
accorded his claim more consideration than was warranted 
under the circumstances.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Moreover, the veteran has been accorded ample 
opportunity to present evidence and argument on the questions 
at issue.  The Board notes that in denying the veteran's 
claim, the RO advised him that the evidence failed to 
establish that VA treatment was the proximate cause of his 
disabilities.  See both the May 1997 Statement of the Case 
and the January 1999 Supplemental Statement of the Case.  It 
is clear that the veteran was advised by the RO that medical 
nexus evidence was missing.

Moreover, there need not be any additional VA action in light 
of the alleged inadequacy of the July 1996 VA examination 
report.  Because VA's duty to assist has not been triggered, 
see 38 U.S.C.A. § 5107, the VA examination which was 
conducted was superfluous in terms of the claim at issue.  
VA's giving the veteran the first VA examination was harmless 
error, as the examination was something he was not entitled 
to receive.  Edenfield v. Brown, 8 Vet. App. 384.  Further, 
as a lay person the veteran is not competent to opine on the 
adequacy of a medical examination in any event.  See 
Espiritu, supra.

The Board notes that the veteran's representative asserts 
that the Board is bound, pursuant to VA Manual M21-1, to 
remand the claim to the RO for development, since the Board 
has determined that the claim is not well grounded.  In 
asserting this, the representative takes issue, in part, with 
the Court's analysis in Meyer v. Brown, 9 Vet. App. 425 
(1996).  The Board, however, is required to follow the 
precedent opinions of the courts, including Meyer.  
38 U.S.C.A. § 7265(a)(3) (West 1991); see also Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer, the Court held that 
the Board is not required to remand a claim for additional 
development, in accordance with 38 C.F.R. § 19.9 (1998), 
prior to determining that a claim is well-grounded.  The 
Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with well-grounded claim determinations are quite clear.  The 
law is clear that, in the absence of a well-grounded claim, 
VA has no duty to assist the veteran in developing his claim.  

The Board further notes that while the following is not 
dispositive of the issue, see Meyer above, VA just amended, 
effective August 30, 1999, the provisions of M21-1 in 
question, to comply with the law by preventing development of 
claims which are not well grounded.  See Veterans Benefits 
Administration Letter 20-99-60 (Aug. 30, 1999).


ORDER

A well-grounded claim of entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for nephrosclerosis, 
obstructive uropathy and recurrent urinary tract infections 
as a result of VA hospitalization from September to November 
1993 not having been submitted, the claim is denied.


REMAND

2.  Entitlement to a total rating based upon individual 
unemployability due to disability which is being compensated 
as if service-connected.

The July 1996 VA nephrology examination report indicated that 
at that time the veteran had moderate renal failure which was 
"multifactorial" in nature.  The July 1996 VA nephrology 
examination report opined that the veteran, at that time, had 
moderate renal failure and that it was attributable only in 
part to the aminoglycoside use during the VA hospitalization 
in 1993.  It is not reasonably clear, based upon the 
competent medical evidence of record, what symptoms are 
ascribable to the veteran's aminoglycoside-induced renal 
failure, and what the severity of such ascribable symptoms 
are.  

In light of more recent evidence which has been received and 
a review of pertinent rating criteria, additional development 
is desirable.  The Court has held that the Board may not make 
conclusions as to medical matters when those conclusions are 
not supported by medical evidence, see Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Court has indicated that where the 
record does not adequately reveal the current state of the 
disability at issue and its effects on employability, a VA 
examination must be conducted.  See Green v. Derwinski, 1 
Vet. App. 121, 123 (1991); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  See also Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 282 (1992); 
Abernathy v. Derwinski, 2 Vet. App. 391 (1992); and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

3.  Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for hepatitis B as a result of 
VA hospitalization from September to November 1993.  

The veteran's representative's June 1999 informal brief 
constitutes a notice of disagreement as to the RO's January 
1999 rating decision denying VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for hepatitis B as a result of 
VA hospitalization from September to November 1993, as it 
expresses a desire to contest that decision.  38 C.F.R. 
§ 20.201 (1998).

The filing of a notice of disagreement is sufficient to 
confer appellate jurisdiction to the Board.  Since the 
veteran's representative has timely disagreed with the RO's 
decision, the Board has jurisdiction, and so the Board must 
remand the matter so that the RO issues a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be requested to 
identify the sources of all medical 
records pertinent and specific to 
Hepatitis B and to current renal 
failure.  Thereafter, the RO should 
attempt to secure incorporate into the 
claims folder copies of all such 
identified records which have not 
already been obtained.

2.  A VA examination should be conducted 
by an appropriate specialist.  The 
veteran's claims folder must be made 
available to the examining physician 
prior to the examination.  The examining 
physician should provide a report which 
describes, to the extent possible, the 
nature, extent and severity (including 
impact on employability) of the 
manifestations ascribable to the 
veteran's service-connected 
aminoglycoside-induced renal failure, 
without regard to other disabilities or 
non service-connected (i.e. not 
aminoglycoside-induced) renal problems.  
To the extent possible, the examining 
physician should also determine whether 
the veteran has Hepatitis B and if so 
whether it is at least as likely as not 
that such was incurred as a result of VA 
medical treatment.  The report of the 
examination should be associated with 
the veteran's claims folder.

3.  The RO should again review the 
veteran's claim for a total rating based 
upon individual unemployability due to 
disability which is being compensated as 
if service-connected.  The RO should 
also consider the matter of entitlement 
to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for hepatitis B as a 
result of VA hospitalization.  If the 
benefits sought remain denied, in whole 
or in part, the RO should issue the 
veteran a Supplemental Statement of the 
Case.  The veteran should be given 
notice of, and appropriate opportunity 
to exercise, his appeal rights.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate dispositions warranted as to 
these issues.  The Board notes that RO compliance with this 
remand is not discretionary, and that if the RO fails to 
comply with the terms of this remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

While this case is in remand status, the veteran may submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





  The Board observes that there was no indication of disagreement as to the RO's August 1996 determination 
on this matter on such form.  See 38 C.F.R. § 20.201 (1998).
  See, in general, Caluza v. Brown, 7 Vet. App. 498 (1995).
  It is possible that the veteran is referring to the September to November 1993 hospital discharge summary 
itself, which contains information indicating that the aminoglycoside treatment had caused acute renal failure 
followed by anuria during the hospitalization, but which does not indicate that it caused the veteran's current 
problems at issue.  It is also possible that the veteran is referring to the July 1996 VA nephrology 
examination report, but that he misunderstands its precise implications, namely, that it was indicating only 
that the aminoglycoside treatment was one cause of his current renal failure disability, and that it was not 
indicating that nephrosclerosis, obstructive uropathy, or urinary tract infections were traceable to the 
aminoglycoside treatment.
  As discussed above, the veteran's statement that medical tests established that antibiotics prescribed by VA 
medical personnel during the 1993 hospitalization caused his currently claimed disabilities lacked sufficient 
specificity to enable the Board to identify such tests.  

